Citation Nr: 0009167	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1965 to June 1967.

In May 1996, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, denied the veteran's 
petition to reopen a previously denied claim for service 
connection for schizophrenia.  The RO continued to deny his 
petition to reopen the claim in June 1996 and February 1997 
after considering additional evidence.  He appealed to the 
Board of Veterans' Appeals (Board).

The veteran has a legal guardian.  He did not appeal the RO's 
February 1997 preliminary finding of incompetency due to the 
severity of his mental illness.  He also did not appeal the 
RO's May 1997 decision officially implementing that 
determination.  Consequently, this issue is not before the 
Board.  See 38 C.F.R. § 20.200 (1999).

In an April 1999 statement, a private attorney, acting on the 
veteran's behalf, applied for an increase in his VA pension 
benefits.  Other records indicate, however, that the RO 
already has amended his disability pension award and notified 
him of the changes.  Therefore, this issue also is not before 
the Board.  Id.


FINDINGS OF FACT

1.  In May 1977, the RO in Washington, D.C., denied the 
veteran's claim for service connection for schizophrenia; the 
RO notified him of the decision, and of his procedural and 
appellate rights, and he did not timely appeal.

2.  The evidence that has been added to the record since the 
May 1977 RO decision is either duplicative of evidence that 
was on file when that decision was made or does not tend to 
show that the veteran has schizophrenia as a result of his 
service in the military.


CONCLUSIONS OF LAW

1.  The RO's May 1977 decision denying the veteran's claim 
for service connection for schizophrenia is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  As new and material evidence concerning this claim has 
not been submitted, the requirements to reopen it have not 
been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from an injury sustained or a disease contracted while on 
active duty in the military, or for disability that is 
attributable to a preexisting injury or disease that was 
aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Psychoses, such as schizophrenia, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In April 1967, while on active duty in the military, the 
veteran consulted doctors in a neuropsychiatric outpatient 
clinic for complaints of depressed feelings, an inability to 
perform his duties, and paranoid thoughts.  He was given 
medication and told to return to the clinic in about 1 week 
for follow-up.  When he did, he had to be admitted as an 
inpatient because he was expressing a great deal of hostility 
towards his fellow crew members, superiors, and the doctor 
aboard his ship.  He also was very agitated and was having 
crying spells.  The provisional diagnosis was passive-
aggressive personality disorder.  During his stay in the 
hospital, he underwent further mental status evaluation.  His 
doctors learned that he had a troubled childhood-noting that 
his mother and father divorced at an early age; that he 
subsequently was removed from the custody of his mother, by 
court order, because of the severity of her mental illness; 
and that he since had been placed in boarding, detention, and 
foster homes on various occasions, also by court order, for 
deviant behavior that sometimes was criminal.  As a result, 
he had experienced significant difficulty prior to service in 
establishing relationships with others.  After he continued 
to be very uncooperative with the ward personnel and all of 
his superiors during his hospitalization, and generally 
noncompliant with all efforts to treat him, his doctors 
confirmed the diagnosis of passive-aggressive personality 
disorder.  They indicated that it was manifested by, among 
other symptoms, stubbornness, passive-obstructive behavior, 
and difficulty establishing relationships with people.  They 
also indicated that his military service had caused only a 
"minimal" amount of stress-noting that it had been no more 
than "routine"-and that, due to his unsettled homelife 
after the divorce of his parents, he had a severe 
predisposition for mental incapacity and unsuitability to 
continue serving on active duty in the military.  
Consequently, a medical board recommended that he be 
medically discharged from service-which he was in June 1967.

In September 1967, the RO in Washington, D.C., denied the 
veteran's claim for service connection for a nervous 
disorder-noting that the only psychiatric diagnosis of 
record at that time was the passive-aggressive personality 
disorder, which, in accordance with express VA regulation, 
could not be service connected because it was not a disease 
or injury within the meaning of applicable legislation.  
See 38 C.F.R. § 3.303(c).  In a letter later that month, the 
RO notified him of its decision and of his procedural and 
appellate rights.  He did not timely appeal; thus, the RO's 
decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103.

Nearly 10 years later, in May 1977, the RO denied service 
connection for schizophrenia.  Prior to rendering that 
decision, the RO considered medical records concerning 
treatment the veteran had received for this condition on 
various occasions since service, beginning in November 1976.  
The RO also considered medical records concerning treatment 
he had received prior to, during, and since service for his 
passive-aggressive personality disorder-including the court-
ordered treatment and mental status evaluation he received 
(before service) in connection with his deviant criminal 
behavior.  Other evidence considered by the RO were written 
statements from the veteran, himself, alleging that the 
diagnosis during service of passive-aggressive personality 
disorder was erroneous and only made on the recommendation of 
his treating doctor so that he could get out of the military 
and obtain the help he couldn't get in service.  He also 
alleged that, even if it could somehow be proven that he had 
a passive-aggressive personality disorder prior to service-
in the form of a neurosis-it became appreciably worse (i.e., 
was aggravated) while he was on active duty, thereby still 
warranting service connection.

The RO notified the veteran of its May 1977 decision, and of 
his procedural and appellate rights, and he did not timely 
appeal; thus, the RO's decision became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103.

In December 1992, the RO denied the veteran's petition to 
reopen the claim for service connection for schizophrenia.  
However, there is no indication in the claims file that the 
RO apprised him of the decision or of his procedural and 
appellate rights; so-unlike the earlier decisions-it did 
not become final.  See Best v. Brown, 10 Vet. App. 322, 325 
(1997) (for a VA decision to become final and binding on a 
veteran, he or she must first receive written notification of 
the decision); see also Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) 
(where an appellant never received notification of a decision 
denying his or her claim, then the usual one-year limit for 
timely appealing the decision does not begin to accrue (i.e., 
"run")).  The written notification also must explain the 
reasons and bases for the decision and apprise the veteran of 
his or her procedural and appellate rights, in the event the 
claimant disagrees with the decision and elects to appeal.  
See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 19.25.

In March 1996, the veteran again petitioned the RO to reopen 
his claim for service connection for schizophrenia.  The RO 
denied his petition to reopen the claim in May 1996, and 
later in June 1996 and February 1997 after considering 
additional evidence.  This appeal ensued.

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, since the veteran did 
not receive proper notice of the December 1992 RO decision, 
the dispositive issue in this case is whether new and 
material evidence has been submitted since the May 1977 RO 
decision that would permit the reopening of the claim for 
service connection for schizophrenia.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions:  (1) 
Is the evidence at issue "new," that is, not of record at 
the time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claim in its prior decisions, which was 
previously the practice of VA in accordance with the case law 
of the United States Court of Appeals for Veterans Claims 
(Court)-formerly, the United States Court of Veterans 
Appeals-the Board finds that applying the correct legal 
standard without first remanding the claim to the RO is not 
prejudicial to the veteran because, for the reasons discussed 
below (namely, that no new and probative evidence has been 
submitted), the outcome of the case is the same whether the 
claim is considered under the two- or three-prong tests for 
reopening claims.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999) and Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92), 57 Fed. Reg. 49747 (1992).

The evidence associated with the claims file since the May 
1977 RO decision consists of:  a) a letter from the 
lieutenant commander of the medical service corps of the 
navy; b) several written statements from the veteran and his 
representative; and c) numerous medical records showing 
additional, more recent, treatment for the schizophrenia and 
passive-aggressive personality disorder.

The letter from the lieutenant commander of the medical 
service corps of the navy is addressed to the veteran's 
father and contains a contemporaneous discussion of the 
treatment the veteran received during service, from April to 
June 1967, for the complaints of depression, an inability to 
perform his duties (work aboard his ship), inability to get 
along with his fellow crew mates and superiors (personality 
clashes), etc.  The letter also discusses the remedial action 
the military took-on the recommendation of his treating 
psychiatrists-to have him medically discharged from the 
military after his difficulty in maintaining harmonious 
relationships with his fellow servicemen did not resolve.  
This evidence is not new because the RO acknowledged in its 
May 1977 decision that he had received this treatment during 
service for his passive-aggressive personality disorder and, 
in fact, that it was the reason he was discharged from the 
military.

The numerous written statements from the veteran and his 
representative also do not constitute new evidence because 
they merely reiterate contentions and arguments that were 
made prior to the RO denying his claim in May 1977.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  The veteran-and 
those representing him or acting on his behalf-always have 
alleged that his schizophrenia is the result of his service 
in the military, claiming that it initially was manifested 
during service (albeit in the guise of a personality 
disorder) or, alternatively, if preexisting service (since 
even he acknowledges that he received court-ordered treatment 
prior to service for deviant criminal behavior), that his 
psychiatric impairment was aggravated while he was on active 
duty, nonetheless, as a result of being repeatedly subjected 
to various forms of severe mental "stress."  Specifically, 
he says that he was directed by his superiors to spend all 
day in a hot boiler room; that he had to sop up oil with a 
dirty rag in a very confining "crouch space;" that he had 
to mop the decks of the ship; that he had to empty heavy 
ballast blocks from a huge compartment, causing him to strain 
his back; that he was forced to perform painting jobs that 
required him to inhale toxic fumes, etc.  However, all of 
these allegations are substantively equivalent to those he 
made when the RO denied his claim in May 1977; consequently, 
additional written testimony to this same effect, when 
previously acknowledged, is not new.  Furthermore, as neither 
he nor his representative possesses the necessary 
medical expertise or training to competently render an 
opinion on a medical matter, such as the appropriate 
diagnosis of a condition or the etiology of it, their 
allegations purporting to do so also are not material.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, resolution of the claim turns on such medical 
matters, unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously denied claim.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Lastly, the numerous medical records that have been submitted 
showing additional, more recent, treatment for the 
schizophrenia and passive-aggressive personality disorder 
also are not new because the RO acknowledged in its May 1977 
decision that the veteran has both of these conditions.  
Moreover, these records are not material either because they 
do not contain a medical opinion etiologically linking the 
schizophrenia to his service in the military.  See Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).  Service connection for 
a claimed disability requires, not only medical evidence of 
current disability, but also medical evidence linking the 
current disability to service.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  None of this evidence submitted since the May 1977 
RO decision meets this requirement.  To the extent that some 
of these records document the long-standing history of 
psychiatric-related impairment (as evidenced by the veteran 
being hospitalized and treated on an outpatient basis on 
multiple occasions virtually throughout his lifetime), this 
still is not tantamount to showing that his psychiatric 
impairment (and, in particular, his schizophrenia) is the 
result of his service in the military.  See e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not 
constitute "competent medical evidence"...).  Furthermore, 
although the veteran contends that his personality disorder, 
which clearly was diagnosed prior to service, was-in 
actuality-the prodromal symptoms of schizophrenia, he does 
not have the medical competence to make such a clinical 
determination, and none of the medical evidence that he has 
submitted since the May 1977 RO decision suggests such a 
relationship or correlation between these conditions.  
Indeed, most of the medical records contain separate and 
distinct diagnoses.  These records also do not suggest there 
was aggravation of the personality disorder during service by 
"superimposed" disease or injury that would otherwise 
provide a basis of entitlement in this limited instance.  
See Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 
4.127 (1999).

For the aforementioned reasons, the Board must conclude that 
none of the evidence associated with the claims file since 
the May 1977 RO decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the veteran has schizophrenia that was either incurred 
in or aggravated by his service in the military.  As such, 
none of the evidence is "new and material" for the purpose 
of reopening the claim and the May 1977 denial remains final.

The Board is aware of no circumstances in this case that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  The Board also finds that, inasmuch as the RO denied 
the claim on essentially the same basis as the Board, and 
provided the veteran with an explanation as to why his 
petition to reopen the claim was deficient, the "duty to 
inform" him of the evidence necessary to complete his 
application to reopen his claim has been met.  Id.; 38 
U.S.C.A. § 5103(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
schizophrenia is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

